Title: From George Washington to John Fitzgerald, 3 June 1793
From: Washington, George
To: Fitzgerald, John



Dear Sir,
Philadelphia June 3d 1793

Your favor of the 25 ultimo came duly to hand.
Presuming that my letter to you of the 28th of April had either miscarried, or that you were employed in the investigation of the Shanandoah (of which I recollected some mention had been made). And having occasion to write to Colo. Hooe on other business I mentioned to him the flour I had for sale; and have, since, accepted the offer he made me for it—precisely what you thought might be obtained.
The approaching heats, added to the uncertainty of a sufficiency of American bottoms to carry off the Crop, inclined me more to the acceptance of the Colonel’s offer than to await a better market, although I am certain the demand for this article will increase rather than diminish in the course of the summer.
Although Mr Whiting (as a farmer) can have no adequate knowledge of Tobacco; yet, as he has seen some of mine opened lately, and can point you to the Inspectors who examined it, and who ought to know if it is of a quality to suit the Georgetown market, I have by this day’s post directed him to call upon you with such information as he can give or obtain; After receiving which, and making the enquiries promised in your last, I would thank you for your opinion on what is best to be done with the Tobacco—the sale of which I am not anxious to hasten if it is in good order and in no danger of suffering. But quere—Can Inspected Tobacco on the Virginia side be removed to warehouses on the other?
I thank you for the tender of your services on this and other occasions—and am, with sincere esteem & regard, Dear Sir, Your Obedt Hble Servt.
